Citation Nr: 0724263	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1967 to October 
1970; he served in Vietnam from February 1968 to February 169 
as a light weapons infantryman, and was awarded the Bronze 
Star, among other awards and decorations.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral defective 
hearing, rated as noncompensably disabling.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is also in effect, and 
he is entitled to Chapter 35 educational assistance benefits.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in November 2002.  The veteran 
provided testimony before the undersigned Veterans Law Judge 
at a videoconference hearing in June 2007. 

At his hearing, the veteran withdrew the issues of 
entitlement to service connection for a bilateral knee 
disorder, a low back disorder, arthritis of the left thigh, 
and residuals of cut to the left inner thigh.  He also asked 
that the case be held in abeyance so that additional VA 
medical evidence could be submitted, and provided a written 
waiver of initial VARO consideration thereof.  As discussed 
below herein, that evidence has now been received at the 
Board.



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and is therefore presumed to have 
been exposed to Agent Orange.

2.  A medically confirmed diagnosis of diabetes mellitus, 
type II, is now in the file.

3.  The preponderance of the evidence sustains the reasonable 
presumption of a nexus between the veteran's diabetes and in-
service exposure to Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5103, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issue of entitlement to service connection 
sought by the veteran, there is no need for further 
discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

Where a veteran was presumptively exposed to Agent orange or 
other herbicide agent during service, a number of listed 
diseases, including type II diabetes mellitus, shall be 
service- connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of section 3.307(d) are also satisfied 
(i.e., the presumption may be rebutted by affirmative, though 
not necessarily conclusive, evidence to the contrary).  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).


The Board has reviewed all the evidence in the appellant's 
claims file.  The veteran's service records confirm that he 
had active military service in the Republic of Vietnam during 
the Vietnam era, and thus exposure to herbicides is assumed.  
38 C.F.R. § 3.307(a)(6)(iii).

At the time of the initial denial by the VARO, the VA 
clinical evaluations then of record, including VA laboratory 
reports from October 2002, did not confirm a diagnosis of 
diabetes mellitus.

A statement is now of record from the veteran's VA treating 
physician, dated in June 2007, to the effect that the veteran 
was diagnosed with diabetes mellitus, type II, in October 
2006.  

In assessing the veteran's claim for service connection for 
diabetes mellitus, the Board notes that he is presumed to 
have exposed to Agent Orange while in Vietnam.  Under 
pertinent regulations, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, a veteran must show that he served in the Republic of 
Vietnam during the Vietnam War era.  Second, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e) (e.g., diabetes mellitus).  Both of these 
elements have been met.  


ORDER

Service connection for diabetes mellitus is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


